BRETT LURIE of FORT LAUDERDALE, FLORIDA, who was admitted to the bar of this State in 1983, having been found guilty in scheming to defraud in the first degree, real estate securities fraud, grand larceny in the second and third degree and offering a false instrument for filing in the first degree, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), BRETT LURIE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that BRETT LURIE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BRETT LURIE comply with Rule 1:20-20 dealing with suspended attorneys.